Citation Nr: 1642860	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  07-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes, to include as secondary to a service connected seizure disorder.  

2.  Entitlement to service connection for a bladder disability, to include as secondary to a service connected seizure disorder.  

3.  Entitlement to an effective date prior to March 1, 2012 for the grant of service connection for seizure disorder as secondary to the service-connected disability of traumatic brain injury (TBI) with post concussive headaches.

4.  Entitlement to an effective date prior to March 1, 2012, for the grant of service connection for traumatic brain injury with headaches.

5.  Entitlement to an effective date prior to March 1, 2012, for the assignment of a 70 percent evaluation for service connected depressive disorder.

6.  Entitlement to a disability evaluation in excess of 20 percent for a seizure disorder.  

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  

8.  Entitlement to special monthly compensation due to being housebound.  


REPRESENTATION

Appellant represented by:	Kenneth Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1963 to October 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011, January 2014, February 2014, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2008 Travel Board hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection for a dental disability was denied in a February 2014 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court).  In March 2015, the Court remanded this issue to the Board and in September 2015 the Board remanded the issue to the RO pending adjudication of the Veteran's claim for entitlement to service connection for a seizure disorder.  


FINDINGS OF FACT

1.  The Veteran did not suffer any dental trauma in service and there is no evidence that her service connected seizure disorder, to include medications prescribed to treat that disorder, caused the loss of substance of body of the maxilla or mandible.

2.  The Veteran's bladder condition is not caused or permanently aggravated by her service connected seizure disorder.

3.  The Veteran's claim for entitlement to service connection for a seizure disorder on a direct and secondary basis was received on March 1, 2012.  No earlier claim for this disability was received.  

4.  The Veteran's claims for entitlement to service connection for TBI with post-concussive headaches was received on March 1, 2012.  No earlier claim for this disability was received.  

5.  There is no evidence that entitlement to a higher disability evaluation for the Veteran's service connected depressive disorder was warranted prior to March 1, 2012.  

6.  The available evidence does not establish that the Veteran had an average of at least five to eight minor seizures weekly, at least one major seizure in the last six months, or at least two major seizures in the last year during any period on appeal.

7.  The Veteran has been assigned a total schedular disability evaluation since March 1, 2012 and is not unable to maintain substantially gainful employment due to one or all of her service connected disabilities.

8.  The Veteran does not have any service connected disability rated as totally (100 percent) disabling.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection a dental disability for compensation purposes, to include as secondary to a service connected seizure disorder, have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).

2.  The criteria for entitlement to service connection for a bladder disability, to include as secondary to a service connected seizure disorder, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

3.  The criteria for entitlement to an effective date earlier than March 1, 2012 for a grant of service connection for seizure disorder as secondary to the service-connected disability of traumatic brain injury (TBI) with post concussive headaches have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

4.  The criteria for entitlement to an effective date prior to March 1, 2012, for the grant of service connection for traumatic brain injury with headaches have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

5.  The criteria for entitlement to an effective date prior to March 1, 2012, for the assignment of a 70 percent evaluation for service connected depressive disorder have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

6.  The criteria for entitlement to a disability evaluation in excess of 20 percent for a service connected seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, Diagnostic Code 8914, General Rating Formula for Major and Minor Epileptic Seizures (2015).

7.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).

8.  The criteria for an award of special monthly compensation based on housebound status have not been met.  38 U.S.C.A. §§ 1114 (s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.350(i), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Dental Disability

The Veteran is seeking entitlement to service connection for a dental disability for compensation purposes, to include as secondary to her service connected seizure disorder.  The Veteran has pointed out that side effects of the drug Keppra, prescribed to treat her seizure disorder, include tooth fracture and gingival erosion.

Under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2015). 

Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id; Note to Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).

The Veteran's service treatment records fail to show any trauma, damage or disability of the teeth, incurred during active military service, which could be subject to service connection.

VA treatment reports show that the Veteran suffered from multiple carious teeth and periodontal disease with associated fractured teeth that have been declared non-restorable with all teeth decayed to the level of the gingival (gum line)and total extraction recommended; however these records are negative for any relationship between this dental disease or fractured teeth and the Veteran's time in service or service connected disabilities, to include any medications prescribed for her service connected disabilities.

While the Veteran has submitted information about the drug Keppra, including a list of possible side effects such as tooth fractures, she has not submitted any medical evidence showing that her specific dental problems are the result of these side effects, rather than periodontal disease or some other non-service connected cause.  

In October 2010, a VA neurologist, Dr. S.R. opined, "I am unable to relate [the Veteran's] current dental problems to seizure disorder or to the use of the levetiracetam."  She explained that:

Keppra, levetiracetam, has not been shown to have any relation to dental disease.  Extensive dental disease is not a common result of seizure disorder, per se, particularly one that is well controlled.  In addition, there is a progress note dated September 28, 2001 which is prior to the seizure events, and prior to the Keppra, in which she is described as having very poor dentition and had already had need for oral surgery.

While the Veteran has offered her own opinion as to the etiology of her dental problems, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a dental disability due to her service connected seizure disorder is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.  The Board gives far greater weight to the opinion of Dr. S.R..  Absent a medical opinion from a doctor or dentist that the Veteran's dental problems are related to a service connected condition, the Board has no basis to grant the Veteran's claim and must conclude that service connection for a dental disability for compensation purposes is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Bladder Disability

The Veteran is also seeking entitlement to service connection for a bladder disability.  However, while the Board notes that the Veteran's medical records show complaints of urinary incontinence, as well as a diagnosis of urinary tract infections, the Board can find no evidence showing that any current bladder condition is caused or permanently aggravated by one of the Veteran's service connected disabilities, to include her seizure disorder or any medications prescribed to treat her service connected conditions.  

While the Veteran has offered her own opinion as to the etiology of her bladder problems, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  The Board finds that the question of whether the Veteran currently has a bladder disability due to her service connected seizure disorder is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.  Absent a medical opinion from a medical professional that the Veteran's bladder problems are related to a service connected condition, the Board has no basis to grant the Veteran's claim and must conclude that service connection for a bladder disability is not warranted.  Significantly, the Veteran has not present even speculative evidence of a relationship between her complaints of incontinence and her service connected disabilities, such that referral for a medical opinion is required.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(2); 38 C.F.R. § 3.400 (o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

The Veteran is seeking entitlement to an effective date earlier than March 1, 2012 for the grant of service connection for a seizure disorder and for a traumatic brain injury with headaches.  The March 1, 2012 date is the date of the Veteran's claim for these disabilities was received by the RO and as this date was later than the date entitlement to arose, under VA regulations, an earlier effective date cannot be assigned.

In support of her claim for an earlier effective date, the Veteran has argued that the effective date of her seizure disorder and TBI should be in August 2006, when she filed a claim for service connection for a seizure disorder pursuant to 38 U.S.C.A. § 1151.  

The Veteran's argument seems to be that because her service treatment records show a head injury in service secondary to a motor vehicle accident, as well as subsequent complaints of dizziness, the RO should have somehow inferred a connection between this remote injury and the Veteran's current seizures and determined that the Veteran was also seeking entitlement to service connection for a seizure disorder on a direct and secondary basis.  However, at the time she filed her section 1151 claim, the Veteran did not allege that she suffered from seizures in service or that she has continuously suffered from symptoms associated with her TBI since service.  Rather she described the seizures as being of recent onset.  Furthermore, neither the VA nor private medical professionals who evaluated the Veteran at that time suggested that there was a relationship between the Veteran's seizures and a past head injury.  Absent such lay or medical evidence, it is unclear why the RO should have assumed there was any relationship between the Veteran's current seizures and an injury forty years ago.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Here, the mere fact that the Veteran's service treatment records showed a TBI does not mean that the RO should have inferred a claim related to that injury.  

In support of her August 2006 claim, the Veteran stated her belief "that service connection should be granted because [sic] the VA doctor misdiagnosed my condition and prescribed the wrong medication which caused me to have seizures more frequently."  She complained that mistreatment by VA physicians worsened her condition and asked that the VA grant "[service connection] for seizure disorder due to the lack of proper medical care by the VA physician."  The Board believes that it is quite clear from these statements that the Veteran intended to file a section 1151 claim and contrary to the appellant's assertions, claims for service connection for a condition alleged to have been incurred in or aggravated by active military service or a service connected disability and claims for service connected benefits pursuant to section 1151 for disabilities resulting from or aggravated by treatment at VA medical facilities are not merely different theories of one "service connection" claim.  See Anderson v. Principi, 18 Vet. App. 371, 376-77 (2004) ("A section 1151 claim 'constitutes a separate and distinct claim for VA benefits.'").

Since the Veteran's section 1151 claim is a "separate and distinct" claim for benefits, not merely a separate theory of entitlement, the Board finds that the Veteran's assertions that it should also be construed as claim for a seizure disorder and TBI on a direct and secondary basis without merit.  

Accordingly, the Board finds that the appropriate effective date for the grants of service connection for a seizure disorder and TBI is March 1, 2012, the date the Veteran filed her claim, and an earlier effective date is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Additionally, the Veteran is seeking an effective date earlier than March 1, 2012 for a grant of a 70 percent disability evaluation for her service connected major depressive disorder.

The Veteran submitted a claim on March 1, 2012, requesting service connection for a psychiatric disorder, which the RO treated as an increased rating claim for the Veteran's service connected major depressive disorder.  The RO granted an increase from 50 percent to 70 percent disabling effective from March 1, 2012, which they treated as the date of the Veteran's claim.  However, the Board notes that because the Veteran's March 2012 claim was submitted within one year of the date she was notified of the original grant of service connected, it could also be construed as a notice of disagreement with the initial disability evaluation.  

However, even assuming that this is the case, the Board finds that there is no basis to award an earlier effective date.

A July 2010 VA exam observed that the Veteran presented with a moderate level of impairment due to depressive disorder including moderate impairment in both social and occupational functioning, and these findings were the basis for the initial 50 percent disability evaluation assigned.  The Veteran was not afforded another VA examination until December 2012.  This VA mental disorders evaluation concluded that the Veteran's depressive disorder results in occupational and social impairment with reduced reliability and productivity, but does not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  A December 2013 mental disorder evaluation made the same finding, observing that the Veteran's depression results in moderate to considerable impairment, but does not render her unable to secure and maintain substantially gainful employment.  The Veteran also submitted a private evaluation from Dr. C.W. performed in April 2013.  Even if the Board assumes that this evidence supports the Veteran's claim for a higher disability evaluation, it does not establish entitlement to the higher rating prior to March 1, 2012, since the date entitlement arose, based on these clinical findings, is later than March 1, 2012.  Accordingly, an earlier effective date for a grant of 70 percent for service connected major depressive disorder is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In this case, the Veteran is seeking entitlement to a disability evaluation in excess of 20 percent for her service connected seizure disorder.  

The Veteran's seizure disorder is currently rated under Diagnostic Code 8914.  Under Diagnostic Code 8914, psychomotor epilepsy is to be rated based on major or minor seizures under the General Rating Formula for Major and Minor Epileptic Seizures.  Psychomotor seizures will be rated as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8914.  38 C.F.R. § 4.122 further describes the characteristics of psychomotor epilepsy. 

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent evaluation is assigned when there is a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent evaluation is assigned when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last six months.  A 40 percent evaluation is assigned when there is at least 1 major seizure in the last six months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent evaluation is assigned when there is an average of at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent evaluation is assigned when there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent evaluation is assigned when there is an average of at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a.

In this case, a December 2013 VA examination reports the Veteran's last seizure occurred on October 27, 2013.  The Board can find no documentation of a more recent seizure in the Veteran's outpatient treatment records.  VAMC treatment reports show that the Veteran's condition is well-controlled on medication and the Veteran has not alleged a worsening of her condition since her last examination.

A 20 percent evaluation is assigned based on at least one major seizure in the last two years with continuous medication for control.  However, a higher evaluation of 40 percent is not warranted as the available evidence does not document an average of at least five to eight minor seizures weekly, at least one major seizure in the last six months, or at least two major seizures in the last year.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  It does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplated by the schedular criteria or that are not evaluated under separate diagnostic codes.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  

For all the above reasons, entitlement to a disability evaluation in excess of 20 percent for a seizure disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

TDIU

Additionally, the Veteran is seeking entitlement to a total disability evaluation based on individual unemployability.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the rating schedule means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

In this case, the Veteran has been in receipt of a total (100 percent) schedular disability evaluation since March 2012, a year before she submitted her March 2013 claim for TDIU.  

However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See id. (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114 (s).  Thus, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.

Here, the Board has reviewed all the available evidence and concludes that a preponderance of the evidence does not support a finding that the Veteran is rendered unemployable due to any one of her service connected disabilities.  

A VA exam in September 2009 concluded that the Veteran's psychiatric impairment causes moderate to considerable impairment in the ability to obtain and maintain some form of substantially gainful employment, while a July 2010 VA exam observed that the Veteran presented with a moderate level of impairment due to depressive disorder including moderate impairment in both social and occupational functioning.  A December 2012 VA mental disorders evaluation concluded that the Veteran's depressive disorder results in occupational and social impairment with reduced reliability and productivity, but does not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  A December 2013 mental disorder evaluation observed that the Veteran's depression results in moderate to considerable impairment, but does not render her unable to secure and maintain substantially gainful employment.  The examiner concluded that she would perform best in a job in which she has limited contact with others, has few competing job demands, and few interruptions.  The examiner also noted that the Veteran's ability to work is affected by a number of non-service connected factors, such as her age, medical issues, and long absence from the work force.  

A December 2012 VA examination of the Veteran's TBI concluded that the residuals of this condition would not impact her ability to work.

In February 2013, the Veteran was administered neuropsychological testing to evaluate the effects of her TBI.  At the time of this evaluation, the Veteran was alert and oriented to person, place, day, date, time, and location.  The Veteran reported that she is able to drive, has a driver's license, and has had no recent accidents or tickets.  She is able to manage her own finances.  The Veteran was administered the Test of Memory Malingering a measure designed to assess malingering of cognitive impairment and effort/motivation.  The Veteran's scores on these tests were very atypical and indicate malingering of cognitive impairment and very poor effort/motivation to engage adequately in the evaluation.  According to the examiner, this approach renders any potential neuropsychological assessment invalid with this Veteran.  However, a private psychotherapist, Dr. C.W., suggested in April 2013 that these tests results are simply the result of depression and anxiety impairing her focus and concentration.  

A December 2013 VA examiner opined that that the Veteran's seizure disorder does not make her unemployable; rather she is unemployable due to other factors such as advanced age, depression, and a long absence from the job market.

While the Veteran has submitted a private evaluation from Dr. C.W., who opined that the Veteran is unemployable due to her service connected disabilities, including TBI, the Board finds this opinion less probative than the findings of the VA examiners.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While Dr. C.W. dismisses the findings of the February 2013 neuropsychological evaluation, the Board finds that objective diagnostic testing tools, specifically designed to evaluate not only the severity of an individual's impairment, but also the reliability of their self-reported symptoms, have greater probative value than the Veteran's subjective complaints.  Accordingly, the Board finds that there is highly probative evidence that the Veteran is exaggerating the extent of her impairment and that her focus and concentration are not as impaired as she has represented to Dr. C.W..  Accordingly, the Board gives greater weight to the findings the VA examiners, who have concluded that while the Veteran's TBI results in a moderate degree of cognitive impairment, she is still able to work.  

Having reviewed the above evidence, the Board finds that the Veteran is not employable due to any one of her service connected disabilities.  While each of her service connected disabilities is characterized by significant impairment in occupational functioning, no one disability is sufficiently severe as to render the Veteran unable to find or maintain substantially gainful employment.  Instead, the Veteran is unemployable due to a combination of service connected disabilities and non-service related factors, including her advanced age, long absence from the job market, and her non-service connected medical problems.  

Accordingly, since the Veteran is already rated as 100 percent disabling during the period on appeal and is not unemployable due to any one service connected disability, TDIU is denied.  

Special Monthly Compensation

Finally, the Veteran is seeking entitlement to special monthly compensation based on being housebound.

Special monthly compensation benefits by reason of being housebound are payable under 38 U.S.C.A. § 1114 (s) if the Veteran has a single disability rated as 100 percent disabling, and has either:

 (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or 

(2) is "permanently housebound" by reason of service-connected disability or disabilities. 

38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

Housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011). 

In addition, the disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350 (i)(1).

However, for the purpose of meeting the first criterion, a rating of 100 percent may be based on any of the following grants of total disability: on a schedular basis, on an extraschedular basis, or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating) or, 4.30 (temporary total convalescence rating).  See VAOPGCPREC 2-94 (February 2, 1994).

In this case, although the Veteran's combined disability evaluation is 100 percent, she does not have any one service connected disability rated as totally disabling.  Accordingly, the Veteran does not meet the criteria for special monthly compensation under 38 U.S.C.A. § 1114 (s).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information and has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.

Entitlement to service connection for a bladder disability is denied.  

Entitlement to an effective date prior to March 1, 2012 for the grant of service connection for seizure disorder as secondary to the service-connected disability of traumatic brain injury with post concussive headaches is denied.

Entitlement to an effective date prior to March 1, 2012, for the grant of service connection for traumatic brain injury with headaches is denied.

Entitlement to an effective date prior to March 1, 2012, for the assignment of a 70 percent evaluation for service connected depression is denied.  

Entitlement to a disability evaluation in excess of 20 percent for a service connected seizure disorder is denied.  

Entitlement to TDIU is denied.

Entitlement to special monthly compensation based on being housebound under 38 U.S.C.A. § 1114 (s) is denied.  




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


